Exhibit 10.1

NOTE PURCHASE AGREEMENT

This Note Purchase Agreement (this “Agreement”) is entered into as of the 8th
day of May, 2007, by and between Wheeling-Pittsburgh Steel Corporation, a
Delaware corporation (the “Company”), Wheeling-Pittsburgh Corporation, a
Delaware corporation (“Parent”), Clayton Acquisition Corporation, a Delaware
corporation (“New Esmark”) and each of the investors set forth on the signature
pages hereto (each, an “Investor,” and collectively, the “Investors”).

WHEREAS, the Company is offering, in compliance with Rule 506 of Regulation D of
the Securities Act of 1933, as amended (the “Securities Act”), to certain
accredited investors in a private placement transaction, exchangeable notes in a
series with an aggregate principal amount of up to Twenty-Three Million Dollars
($23,000,000), substantially in the form attached hereto as Exhibit A (the
“Notes”).

WHEREAS, on the terms and subject to the conditions set forth herein, each
Investor desires to purchase a Note in the face principal amount set forth
opposite Investor’s name on Exhibit B, which Notes shall be exchangeable for
shares (subject to adjustment as set forth in the Notes, the “Conversion
Shares,” and together with the Notes, the “Securities”) of the New Esmark’s
common stock, par value $0.01 per share (the “Common Stock”) pursuant to the
terms of the Notes.

WHEREAS, the Company, Parent and New Esmark desire to set forth the terms and
conditions of and to provide for the issuance of the Notes described herein and
with respect to certain registration rights relating to the shares of Common
Stock issuable upon exchange of the Notes, pursuant to their terms.

NOW, THEREFORE, for and in consideration of the mutual premises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company, Parent, New Esmark and the Investors
hereby agree as follows:

1) ISSUANCE OF THE EXCHANGEABLE NOTES AND CONVERSION SHARES. Subject to the
terms and conditions set forth in this Agreement, the Company hereby agrees to
sell to each Investor, and each Investor hereby agrees to purchase from the
Company, the face principal amount of the Notes set forth opposite each
Investor’s name on Exhibit B (the “Purchase Price”). The Note delivered to an
Investor will be delivered in the form of a single Note registered in the name
of the Investor (or in the name of such nominee or in such other denominations
as Investor may specify). The terms and conditions of the Notes are incorporated
herein by reference. Subject to the terms and conditions set forth in this
Agreement and the Notes, New Esmark hereby agrees to issue the Conversion Shares
on exchange of the Notes. New Esmark hereby agrees to adjust the Conversion
Shares, and comply with the covenants with respect thereto, set forth in
Section 5(d)(iii), (iv) and (v) of the Notes.

2) THE CLOSING. The purchase and sale of the Notes by the Company to the
Investors and the delivery of the Purchase Price to the Company (the “Closing”)
will take place on the second business day following the satisfaction of all
conditions precedent set forth in Section 8 hereof (or such other date as the
Company, Parent, New Esmark and the Investors shall determine), at



--------------------------------------------------------------------------------

the offices of the Company, 1134 Market Street, Wheeling, WV 26003. At the
Closing, (a) each Investor shall pay or tender to the Company the applicable
Purchase Price in immediately available funds by wire transfer to the Company in
accordance with the wiring instructions provided by the Company; and (b) the
Company shall issue and deliver to each Investor the Note(s) acquired hereunder
by such Investor.

3) REPRESENTATIONS AND WARRANTIES OF INVESTORS. Each Investor represents and
warrants individually and not jointly to the Company, Parent and New Esmark as
of the date hereof as follows:

a) Investor is an “accredited investor” as that term is defined in Rule 501 of
Regulation D promulgated under the Securities Act.

b) The Notes are being acquired by Investor for investment purposes only, for
Investor’s own account and not with the view to any resale or distribution
thereof, and Investor is not participating, directly or indirectly, in an
underwriting of such Notes, and will not take, or cause to be taken, any action
that would cause Investor to be deemed an “underwriter” of such Notes as defined
in Section 2(11) of the Securities Act.

c) Investor acknowledges that Investor has been offered an opportunity to ask
questions of, and receive answers from, the Company, Parent and New Esmark
concerning Investor’s proposed purchase of the Notes, and that such Investor is
satisfied with the Company’s, Parent’s and New Esmark’s response to any such
requests.

d) Investor has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of an investment in the
Notes, is able to bear such risks, and has obtained, in Investor’s judgment,
sufficient information from the Company, Parent and New Esmark to evaluate the
merits and risks of an investment in the Notes. Investor has evaluated the risks
of investing in the Company and New Esmark and has determined that the Notes are
a suitable investment for Investor.

e) Investor has full power and authority to enter into this Agreement and to
perform its obligations hereunder.

f) All action on the part of Investor necessary for the authorization, execution
and delivery of this Agreement and for the performance of all obligations of
Investor hereunder has been taken, including with respect to all required
corporate or organizational grant of authority with respect to such Investors as
are corporations or other forms of entity. This Agreement has been duly executed
and delivered by Investor and constitutes a valid and legally binding obligation
of Investor, enforceable in accordance with its respective terms, subject to
(i) the laws of bankruptcy and the laws affecting creditors’ rights generally
and (ii) the availability of equitable remedies.

g) Investor is not relying on the Company, Parent or New Esmark with respect to
tax and other investment advice in connection with its decision to purchase the
Notes. Investor acknowledges that it has been advised by the Company, Parent and
New Esmark to consult with its tax or financial consultants prior to entering
into this Agreement.

 

2



--------------------------------------------------------------------------------

4) REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND PARENT. The Company and
Parent represent and warrant to the Investors as of the date hereof as follows:

a) The Company and Parent are duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of their respective incorporation.
The Company and Parent are duly qualified as a foreign corporation to do
business and are in good standing in each jurisdiction in which their respective
ownership or use of property or the nature of the business conducted by each
makes such qualification necessary, except where the failure to be so qualified
or in good standing would not have a material adverse effect on the business,
operations, assets, financial condition or prospects of the Company or Parent (a
“Material Adverse Effect”). The Company and Parent have full power and
authority: (i) to own, lease, use and operate their respective properties;
(ii) to carry on their respective business as presently operated and conducted;
and (iii) to enter into this Agreement and perform their respective obligations
hereunder, including, for the Company, the issuance, sale and delivery of the
Notes.

b) The execution and delivery of this Agreement by the Company and Parent and of
the Notes by the Company and the consummation by them of the transactions
contemplated hereby (including without limitation, the issuance of the Notes by
the Company ) have been duly authorized by their respective Board of Directors
and no further consent or authorization of the Company, Parent, their respective
Board of Directors, or their respective stockholders is required. All action on
the part of the Company and Parent necessary for the authorization, execution
and delivery of this Agreement and for the performance of all obligations of the
Company and Parent hereunder has been taken. This Agreement and the Notes have
been duly executed and delivered by the Company and constitute valid and legally
binding obligations of the Company, enforceable in accordance with their
respective terms, subject to (i) the laws of bankruptcy and the laws affecting
creditors’ rights generally and (ii) the availability of equitable remedies.
This Agreement has been duly executed and delivered by Parent and constitutes
valid and legally binding obligations of Parent, enforceable in accordance with
its respective terms, subject to (i) laws of bankruptcy and the laws affecting
creditors’ rights generally and (ii) the availability of equitable remedies.

c) Parent has timely filed and furnished all required reports, schedules, forms,
prospectuses, and registration, proxy and other statements with the Securities
and Exchange Commission (“SEC”) since August 1, 2003 (collectively and together
with all documents filed on a voluntary basis on Form 8-K, and in each case
including all exhibits and schedules thereto and documents incorporated by
reference therein, the “SEC Documents”). As of their respective effective dates
(in the case of SEC Documents that are registration statements filed pursuant to
the requirements of the Securities Act) and as of their respective SEC filing
dates (in the case of all other SEC Documents), each SEC Document complied in
all material respects with the applicable requirements of the Securities Act or
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules and regulations thereunder, as applicable. Except to the extent that
information contained in any SEC Document has been revised or superseded by a
later-filed SEC Document or by information supplied to the Investors in writing
by the Company or Parent, none of the SEC Documents contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

3



--------------------------------------------------------------------------------

d) The execution, delivery and performance of this Agreement and each of the
documents contemplated hereby by the Company and Parent, including the Notes by
the Company, and the consummation by the Company and Parent of the transactions
contemplated hereby and thereby will not (i) conflict with or result in a
violation of any provision of the certificate of incorporation, as amended, of
the Company or Parent or the bylaws, as amended, of the Company or Parent,
(ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, indenture,
patent, patent license or instrument to which the Company or Parent is a party,
or (iii) result in a violation of any federal, state, local, municipal, foreign,
international, multinational or other law, rule, regulation, order, judgment,
decree, ordinance, policy or directive, including those entered, issued, made,
rendered or required by any court, administrative or other governmental body,
agency, or authority, or any arbitrator (collectively, “Legal Requirements”)
(including federal and state securities laws and regulations (assuming the
accuracy of the representations and warranties of each Investor contained in
Section 3(a) hereof) and regulations of any self-regulatory organizations to
which the Company or Parent is subject) applicable to the Company or Parent or
by which any property or asset of the Company or Parent is bound or affected
(except for such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect). The Company is not in violation of its
certificate of incorporation, bylaws or other organizational documents and the
Company is not in default (and no event has occurred which with notice or lapse
of time would result in a default) under, and the Company has not taken any
action or failed to take any action that would give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement or
instrument to which the Company is a party or by which any property or assets of
the Company is bound or affected, except for possible defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. Except with
respect to any filings as required under the Securities Act and any applicable
state securities laws, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement or the Notes. All consents, authorizations,
orders, filings and registrations that the Company is required to effect or
obtain pursuant to the preceding sentence have been obtained or effected on or
prior to the date hereof.

e) As of their respective dates, the financial statements of Parent included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes, year end
adjustments or may be condensed or summary statements) and fairly present in all
material respects the consolidated financial position of Parent and its
consolidated subsidiaries as of the dates thereof

 

4



--------------------------------------------------------------------------------

and the consolidated results of their operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments). Except as set forth in the financial statements of Parent
included in the SEC Documents, Parent has no liabilities, contingent or
otherwise, other than (i) liabilities incurred in the ordinary course of
business subsequent to December 31, 2006, and (ii) obligations under contracts
and commitments incurred in the ordinary course of business and not required
under generally accepted accounting principles to be reflected in such financial
statements, which, individually or taken in the aggregate would not reasonably
be expected to have a Material Adverse Effect.

f) Except with respect to the transactions contemplated hereby and as set forth
in the SEC Documents filed since December 31, 2006 (i) Parent and each of its
subsidiaries, including the Company, has conducted its business only in the
ordinary course, consistent with past practice, and since that date, no changes
have occurred which would reasonably be expected to have a Material Adverse
Effect; and (ii) the Company and Parent have not incurred any liabilities
(contingent or otherwise) other than (A) trade payables, accrued expenses and
other liabilities incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected on the Company’s
financial statements pursuant to generally accepted accounting principles,
consistently applied or required to be disclosed in filings made with the SEC.

g) There is no Action (as defined below) pending or, to the knowledge of the
Company or Parent, threatened against or affecting Parent or any of its
subsidiaries, including the Company, that (i) adversely affects or challenges
the legality, validity or enforceability of this Agreement, or (ii) would, if
there were an unfavorable decision, have or reasonably be expected to have a
Material Adverse Effect. Neither Parent nor any of its subsidiaries, including
the Company, nor any director or officer thereof (in his or her capacity as
such), is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company or
Parent, there is not pending any investigation by the SEC involving Parent or
any current or former director or officer of Parent (in his or her capacity as
such). For purposes of this Agreement, “Action” shall mean any action, suit
claim, inquiry, notice of violation, proceeding (including any partial
proceeding such as a deposition) or investigation against or affecting Parent,
any of its subsidiaries, including the Company, or any of their respective
properties before or by any court, arbitrator, governmental or administrative
agency, regulatory authority (federal, state, county, local or foreign), public
board, stock market, stock exchange or trading facility.

h) The Company and each of its subsidiaries is in possession of all franchises,
grants, authorizations, licenses, permits, easements, variances, exemptions,
consents, certificates, approvals and orders necessary to own, lease and operate
its properties and to carry on its business as it is now being conducted
(collectively, “Permits”), and there is no Action pending or, to the knowledge
of the Company, threatened regarding suspension or cancellation of any of the
Permits. Neither the Company nor any of its subsidiaries is in conflict with, or
in default or violation of, any of the Permits, except for any such conflicts,
defaults or violations which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

i) Since December 31, 2006, no event has occurred or, to the knowledge of the
Company, circumstance exists that (with or without notice or lapse of time):
(a) would reasonably be expected to constitute or result in a violation by the
Company, or a failure on the part of the Company to comply with, any Legal
Requirement; or (b) would reasonably be expected to give rise to any obligation
on the part of the Company or any of its subsidiaries to undertake, or to bear
all or any portion of the cost of, any remedial action of any nature in
connection with a failure to comply with any Legal Requirement, except in either
case that would not reasonably be expected to have a Material Adverse Effect.
The Company has not received any notice or other communication from any
regulatory authority or any other person, nor does the Company have any
knowledge regarding: (x) any actual, alleged, possible or potential violation
of, or failure to comply with, any Legal Requirement, or (y) any actual,
alleged, possible or potential obligation on the part of the Company to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature in connection with a failure to comply with any Legal Requirement,
except in either case that would not reasonably be expected to have a Material
Adverse Effect.

j) Parent is in compliance in all material respects with the provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder
that are applicable to it and has taken reasonable steps such that Parent
expects to be in a position to comply with the requirements of Section 404 of
the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated
thereunder at such time as Section 404 becomes applicable to Parent.

k) Parent is, and has reason to believe that for the foreseeable future it will
continue to be, in compliance with all applicable rules of the Nasdaq Global
Market. Parent has not received notice from Nasdaq that Parent is not in
compliance with the rules or requirements thereof. The issuance and sale of the
Notes under this Agreement does not contravene the rules and regulations of the
Nasdaq Global Market, and no approval of the stockholders of Parent is required
for Parent to issue the Notes as contemplated by this Agreement.

l) The Company and Parent understand and confirm that the Investors will rely on
the representations and covenants contained herein in effecting the transactions
contemplated by this Agreement and the Notes. All representations and warranties
provided to the Investors furnished by or on behalf of the Company and Parent,
taken as a whole are true and correct and do not contain any untrue statement of
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. No event or circumstance has occurred or information
exists with respect to the Company and Parent or their respective subsidiaries
or their businesses, properties, prospects, operations or financial conditions,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company or Parent but which has not been so publicly
announced or disclosed.

5) REPRESENTATIONS AND WARRANTIES OF NEW ESMARK. New Esmark represents and
warrants to the Investors as of the date hereof as follows:

a) New Esmark is duly incorporated, validly existing and in good standing under
the laws of the jurisdiction of its incorporation.

 

6



--------------------------------------------------------------------------------

b) The execution and delivery of this Agreement by New Esmark and the
consummation by it of the transactions contemplated hereby (including without
limitation, the issuance of the Conversion Shares) have been duly authorized by
its Board of Directors and no further consent or authorization of New Esmark,
its Board of Directors, or its stockholders is required. All action on the part
of the New Esmark necessary for the authorization, execution and delivery of
this Agreement and for the performance of all obligations of New Esmark
hereunder has been taken. This Agreement has been duly executed and delivered by
New Esmark and constitute valid and legally binding obligations of New Esmark,
enforceable in accordance with its terms, subject to (i) the laws of bankruptcy
and the laws affecting creditors’ rights generally and (ii) the availability of
equitable remedies.

c) The Conversion Shares to be issued upon exchange of the Notes, when issued in
compliance with the provisions of this Agreement and the Notes, will be validly
issued and will be free of any liens or encumbrances, except as provided under
applicable securities laws.

d) The authorized capital stock of New Esmark consists of 100,000,000 shares of
common stock, par value $.01 per share and 25,000,000 shares of preferred stock,
par value $.01. As a result of the Esmark Transaction (as defined in the Notes),
all shares of the capital stock of New Esmark outstanding before the Esmark
Transaction will be cancelled and the outstanding capital stock thereafter will
be as provided in the Esmark Merger Agreement (as defined in the Notes).

6) RESTRICTED SECURITIES.

a) Each Investor understands that the Securities have not been registered under
the Securities Act, by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of each Investor’s
representations as expressed herein. Each Investor understands that the
Securities are “restricted securities” under the Securities Act, inasmuch as
they are being acquired from the Company or New Esmark in a transaction not
involving a public offering and that under such laws and applicable regulations
such Securities may be resold without registration under the Securities Act only
in certain limited circumstances and each Investor agrees not to transfer the
Securities unless such transfer is made: (i) pursuant to an effective
registration statement under the Securities Act; (ii) to the Company or New
Esmark; (iii) outside the United States in accordance with Rule 904 of
Regulation S under the Securities Act and in compliance with local laws; or
(iv) within the United States (A) in accordance with the exemption from
registration under the Securities Act provided by Rule 144 thereunder, if
available, and in compliance with any applicable state securities laws, and each
Investor shall be required to furnish to the Company or New Esmark an opinion to
such effect from counsel of recognized standing reasonably satisfactory to the
Company or New Esmark prior to such offer, sale or transfer or (B) in a
transaction that does not require registration under the Securities Act or
applicable state securities laws, and each Investor shall be required to furnish
to the Company or New Esmark an opinion to such effect from counsel of
recognized standing reasonably satisfactory to the Company prior to such offer,
sale or transfer. Each Investor acknowledges that, the Company and New Esmark
have no obligation to register or qualify the Securities for resale except as
set forth in Section 6 hereof and that the Company or

 

7



--------------------------------------------------------------------------------

New Esmark are required to refuse to register any transfer not made in
accordance with the provisions of this Section 6. Each Investor further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, and on requirements relating to the
Company or New Esmark which are outside of such Investor’s control, and which
the Company or New Esmark are under no obligation and may not be able to
satisfy. Each Investor also acknowledges that the documentation representing the
Securities shall bear restrictive legends as required under applicable federal
and state securities laws. The provisions of this Section 6 shall survive the
Closing.

b) The parties hereto acknowledge that if (i) the transactions contemplated by
that certain Agreement and Plan of Merger and Combination by and among Parent,
Esmark Incorporated, New Esmark and the other parties thereto dated March 16,
2007 (the “Merger”) are not consummated or if such agreement is terminated, then
pursuant to the terms of the Notes, there shall be no exchange of the Notes for
the Conversion Shares and New Esmark shall have no rights, duties or obligations
hereunder or under the Notes, and (ii) the exchange of the Notes for the
Conversion Shares is intended to be a part of the Merger and is intended to be
governed by Section 351 of the Internal Revenue Code.

c) Each Investor acknowledges that the Notes and any certificates evidencing the
Conversion Shares will bear a legend substantially as set forth below, in
addition to any legends required by any state securities laws:

“NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXCHANGEABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

7) REGISTRATION RIGHTS. Contemporaneous with the execution and delivery of this
Agreement, New Esmark and the Investors are executing and delivering a
Registration Rights Agreement, in the form attached hereto as Exhibit C,
pursuant to which New Esmark has agreed under certain circumstances to register
the resale of the Conversion Shares under the Securities Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

8) CLOSING CONDITIONS

 

  a) Conditions of the Company’s Obligations at Closing. The obligations of the
Company under this Agreement with respect to the issuance of the Notes to any
Investor are subject to the fulfillment on or before the Closing of each of the
following conditions with respect to such Investor, unless waived by the
Company.

 

8



--------------------------------------------------------------------------------

i) Each Investor shall have executed and delivered this Agreement, the
Registration Rights Agreement contemplated by Section 7, and tendered the
Purchase Price for such Investor’s Note(s) to the Company.

ii) The representations and warranties of the Investors contained in Section 3
of this Agreement shall be true and correct in all material respects (except
with respect to the representations contained in Section 3(a), which shall be
true and correct in all respects) on and as of the Closing with the same effect
as though such representations and warranties had been made as of the Closing.

 

  b) Conditions of the Investors’ Obligations at Closing. The obligations of
each Investor under this Agreement with respect to the purchase of the Notes are
subject to the fulfillment on or before the Closing of each of the following
conditions, unless waived by each Investor.

i) The Company, Parent and New Esmark shall have executed and delivered this
Agreement to the Investors. New Esmark shall have executed and delivered the
Registration Rights Agreement contemplated by Section 7 to the Investors. The
Company shall have executed and delivered the Notes to the Investors.

ii) Any consents or approvals required to be secured by the Company for the
consummation of the transactions contemplated by this Agreement shall have been
obtained and shall be reasonably satisfactory to the Investors.

iii) The representations and warranties of the Company and Parent contained in
Section 4 of this Agreement and of New Esmark contained in Section 5 of this
Agreement shall be true and correct in all material respects on and as of the
Closing with the same effect as though such representations and warranties had
been made as of the Closing and the Company, Parent and New Esmark shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company, Parent and New Esmark at or prior to the
Closing.

iv) There shall have been no material adverse change in the assets, liabilities
(contingent or otherwise), affairs, business, operations, prospects or condition
(financial or otherwise) of the Company prior to the Closing.

9) INDEMNIFICATION

 

  a) The Company agrees to indemnify each Investor and its affiliates and hold
each of them harmless from and against any and all liabilities, losses, damages,
costs and expenses of any kind (including, without limitation, the reasonable
fees and disbursements of such Investor’s counsel in connection with any
investigative, administrative or judicial proceeding), that may be incurred by
such Investor or such affiliates as a result of any claims made against such
Investor or such affiliates by any person that relate to or arise

 

9



--------------------------------------------------------------------------------

out of (i) any breach by the Company, Parent or New Esmark of any of their
representations, warranties or covenants contained in this Agreement or in the
Notes, or (ii) any litigation, investigation or proceeding instituted by any
person with respect to this Agreement or the Securities (excluding, however, any
such litigation, investigation or proceeding which arises solely from the acts
or omissions of such Investor or its affiliates).

 

  b) Any person entitled to indemnification hereunder (“Indemnified Party”) will
(i) give prompt notice to the party required to provide the indemnification
pursuant to this Section 9, of any third party claim, action or suit with
respect to which it seeks indemnification (the “Claim”) (but omission of such
notice shall not relieve the Company from liability hereunder except to the
extent it is actually prejudiced by such failure to give notice), specifying in
reasonable detail the factual basis for the Claim, the amount thereof, estimated
in good faith, and the method of computation of the Claim, all with reasonable
particularity and containing a reference to the provisions of this Agreement in
respect of which such indemnification is sought with respect to the Claim, and
(ii) unless in such Indemnified Party’s reasonable judgment a conflict of
interest may exist between such Indemnified Party and the Company with respect
to such claim, permit the Company to assume the defense of the Claim with
counsel reasonably satisfactory to the Indemnified Party. The Indemnified Party
shall cooperate fully with the Company with respect to the defense of the Claim
and, if the Company elects to assume control of the defense of the Claim, the
Indemnified Party shall have the right to participate in the defense of the
Claim at its own expense. If the Company does not elect to assume control or
otherwise participate in the defense of the Claim, then the Indemnified Party
may defend through counsel of its own choosing. If such defense is not assumed
by the Company, the Company will not be subject to any liability under this
Agreement or otherwise for any settlement made without its consent (but such
consent will not be unreasonably withheld or delayed). If the Company elects not
to or is not entitled to assume the defense of a Claim, it will not be obligated
to pay the fees and expenses of more than one counsel for all Indemnified
Parties with respect to the Claim, unless an actual conflict of interest exists
between such Indemnified Party and any other of such Indemnified Parties with
respect to the Claim, in which event the Company will be obligated to pay the
fees and expenses of such additional counsel or counsels

10) NO INTEGRATION. The Company and New Esmark shall not make any offers or
sales of any security (other than the Securities) under circumstances that would
require registration of the Securities being offered or sold hereunder under the
Securities Act (except as provided in the Registration Rights Agreement) or
cause the offering of the Securities to be integrated with any other offering of
securities by the Company or New Esmark in such a manner as would require the
Company or New Esmark to seek the approval of its stockholders for the issuance
of the Securities under any stockholder approval provision applicable to the
Company, New Esmark or their respective securities.

11) NOTICE. Any notices or other communications in connection herewith shall be
sufficiently given if sent by registered or certified mail, postage prepaid, or
by facsimile transmission, and:

 

10



--------------------------------------------------------------------------------

(a) if to the Company, at

Wheeling-Pittsburgh Steel Corporation

1134 Market Street

Wheeling, WV 26003

Attention: Chief Financial Officer

Facsimile: (304) 234-2261

with a copy (which shall not constitute notice) to counsel to the Company as the
Company shall notify the Investors from time to time.

(b) if to Parent, at

Wheeling-Pittsburgh Corporation

1134 Market Street

Wheeling, WV 26003

Attention: Chief Financial Officer

Facsimile: (304) 234-2261

with a copy (which shall not constitute notice) to counsel to Parent as Parent
shall notify the Investors from time to time.

(c) if to New Esmark, at

Clayton Acquisition Corporation

2500 Euclid Avenue

Chicago Heights, IL 60411

Attention: Chief Financial Officer

Facsimile: (708) 756-7220

with a copy (which shall not constitute notice) to counsel to New Esmark as New
Esmark shall notify the Investors from time to time.

(d) if to an Investor, at the address on such Investor’s signature page hereto,
or at such other address as an Investor shall designate to the other by notice
in writing.

12) ASSIGNABILITY. No party may assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the other
party; provided, however, that: (a) any Investor may assign its rights hereunder
to its affiliates (as such term is defined in Rule 144 of the Securities Act);
provided further that any such assignee must first deliver to the Company and
New Esmark a written instrument confirming that such assignee shall be bound by
the terms and conditions of this Agreement.

13) SUCCESSORS AND ASSIGNS. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties

 

11



--------------------------------------------------------------------------------

hereto or their respective successors and assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

14) MODIFICATION. Neither this Agreement nor any provision hereof shall be
modified, discharged or terminated except by an instrument in writing signed by
(a) the Company, (b) New Esmark and (c) Investors (or their permitted assignees
or transferees) holding Notes (or having subscribed therefor) representing at
least 75% of the aggregate principal amount of all Notes or Conversion Shares
then outstanding (or subscribed for).

15) ENTIRE AGREEMENT. This Agreement and the documents referred to herein
(including, without limitation, the Notes) constitute the entire agreement among
the parties with respect to the subject matter hereof and thereof and no party
shall be liable or bound to any other party in any manner by any warranties,
representations, covenants or agreements except as specifically set forth herein
or therein.

16) APPLICABLE LAW. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware applicable to agreements made
and to be performed entirely within such state, without regard to the principles
of conflict of laws, and, to the extent it involves any United States statute,
in accordance with the laws of the United States.

17) FINDERS’ FEES. Each party represents that it neither is nor will be
obligated for any finders’ fees or commissions in connection with this Agreement
or the transactions contemplated hereby. Each Investor agrees to indemnify and
to hold harmless the Company, Parent and New Esmark from any liability for any
commission or compensation in the nature of finders’ fees (and the costs and
expenses (including legal, travel and out-of-pocket expenses) of defending
against such liability or asserted liability) for which such Investor or any of
its officers, directors, employees, or representatives is responsible. The
Company agrees to indemnify and hold harmless each Investor from any liability
for any commission or compensation in the nature of a finders’ fee (and the
costs and expenses (including legal, travel and out-of-pocket expenses) of
defending against such liability or asserted liability) for which the Company,
Parent or New Esmark or any of its officers, employees or representatives is
responsible, in accordance with the provisions of Section 9.

18) SEVERABILITY. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

19) FEES AND EXPENSES. Except as otherwise expressly provided for in this
Agreement, the Company, Parent and New Esmark on the one hand, and each
Investor, on the other hand, shall each pay all of its own expenses incurred in
connection with the transactions contemplated by this Agreement, including any
and all legal, accounting, investment banking and consulting fees and expenses
incurred in negotiating, executing and delivering this Agreement and the other
agreements, exhibits, schedules, documents and instruments contemplated by this
Agreement.

20) COUNTERPARTS. This Agreement may be executed in two (2) or more original or
facsimile counterparts all of which together shall constitute one and the same
instrument.

 

12



--------------------------------------------------------------------------------

21) DESCRIPTIVE HEADINGS. The descriptive headings of this Agreement are
inserted for convenience of reference only and do not constitute a part of and
shall not be utilized in interpreting this Agreement.

22) DELAYS OR OMISSIONS. Each and all of the various rights, powers and remedies
of the parties shall be considered cumulative with and in addition to any other
rights, powers and remedies which such parties may have at law or in equity in
the event of the breach of any of the terms of this Agreement. No failure to
exercise or delay in the exercise of any right, power or remedy accruing to
Investor upon any breach or default of the Company, Parent or New Esmark under
this Agreement shall impair any such right, power or remedy of Investor nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.

23) PUBLICITY. The Company, Parent, New Esmark and the Investors shall have the
right to review a reasonable period of time before issuing any press releases or
any other public statements with respect to the transactions contemplated
hereby; provided, however, that the Company, Parent or New Esmark shall be
entitled, without the prior approval of the Investors, to make any press release
with respect to such transactions as is required by applicable law and
regulations (although the Investors shall be consulted by the Company, Parent or
New Esmark in connection with any such press release prior to its release and
shall be provided with a copy thereof and be given an opportunity to comment
thereon). Notwithstanding the foregoing, Parent may file with the SEC a Form 8-K
disclosing the transactions herein within four (4) business days of the Closing
Date and attach the relevant agreements and instruments to either such Form 8-K
or Parent’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2007,
and the Investors may make such filings as may be required under Section 13 and
Section 16 of the Exchange Act.

24) FURTHER ASSURANCES. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
parties may reasonably request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

[Remainder of this page is intentionally left blank.]

 

13



--------------------------------------------------------------------------------

The undersigned have duly executed this Agreement as of the date first written
above.

 

WHEELING-PITTSBURGH STEEL CORPORATION

By:                 /s/    M.P. DiClemente                

Name: Michael P. DiClemente

Title: Vice President & Treasurer

WHEELING-PITTSBURGH CORPORATION

By:                     /s/    Paul J. Mooney                     

Name: Paul J. Mooney

Title: Exective Vice Prsident & CFO

CLAYTON ACQUISITION CORPORATION

By:                 /s/    James P. Bouchard                 

Name: James P. Bouchard

Title: CEO



--------------------------------------------------------------------------------

[Investor Signature Page]

Investor Name:

Chesapeake Partners Limited Partnership

By: Chesapeake Partners Management Co., Inc.,

its general partner

By:                     /s/    Mark Lerner               

Name: Mark Lerner

Title: Vice President

Address:                                                         
                                                                         
                                                                         

Tax ID:                                                            

 



--------------------------------------------------------------------------------

[Investor Signature Page]

Investor Name:

Chesapeake Partners International Ltd.

By: Chesapeake Partners Management Co., Inc.,

its investment advisor

By:                     /s/ Mark Lerner                        

Name: Mark Lerner

Title: Vice President

Address:                                                         
                                                                         
                                                                         

Tax ID:                                                            

 



--------------------------------------------------------------------------------

[Investor Signature Page]

Investor Name:

Durham Acquisition Co., LLC

By:                 /s/ Christopher M. Mackey                

Name: Christopher M. Mackey

Title: Managing Principal

Address:                                                                      
                                        
                                               
                                                                                
       

Tax ID:                                         
                                

 



--------------------------------------------------------------------------------

[Investor Signature Page]

 

Investor Name:

JMB Capital Partners, L.P.

By:                        /s/ Cyrus Hadidi                         

Name: Cyrus Hadidi

Title: Partner

Address:                                     
                                   
                                              
                                            
                                        
                                                 

Tax ID:                                       
                                     